Citation Nr: 1612227	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  06-08 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to recognition of J.D.C., the Veteran's child, as a helpless child for the purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years. 

2.  Entitlement to recognition of A.D.C., the Veteran's child, as a helpless child for the purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years.

3.  Entitlement to recognition of I.D.C., the Veteran's child, as a helpless child for the purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years.

4.  Entitlement to an effective date earlier than September 7, 2004 for the award of helpless child benefits for L.D.C., on the basis of permanent incapacity for self-support.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had service from January 1945 to October 1947.  The appellant, filing on behalf of her dependent siblings, seeks recognition of them as helpless children based upon permanent and total incapacitation from self-support prior to attaining the age of 18.  Additionally, the appellant seeks an earlier effective date for the grant of helpless child benefits for L.D.C.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2007 and March 2013 rating decisions by the Manila, Philippines Department of Veterans Affairs Regional Office (RO).  In July 2007, the appellant appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.  

A November 2008 Board decision denied entitlement to helpless child benefits.  The appellant appealed that decision to the United States Court of Appeals for Veteran's claims and in a May 2010 order, the Court granted a Joint Motion for Remand, vacating the Board's November 2008 decision and remanded the case to the Board for action consistent with the Joint Motion.  The Board granted entitlement to helpless child benefits for L.D.C., and remanded entitlement to helpless child benefits for J.D.C., A.D.C., and I.D.C., in a March 2013 decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to recognition of J.D.C., A.D.C., and I.D.C., the Veteran's children, as a helpless children for the purposes of VA benefits, on the basis of permanent incapacity for self-support are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  L.D.C. was born in September 1956 and his eighteenth birthday was in September 1974. 
 
2.  A claim for helpless child benefits for LDC was initially denied in a July 1975 rating decision; a subsequent claim to reopen was denied in May 2002; and the appellant did not file a timely substantive appeal.t
 
3.  A petition to reopen a claim for helpless child benefits for L.D.C. was received by VA on September 7, 2004, and there is no evidence of any unadjudicated formal or informal petition to reopen a claim for helpless child benefits for L.D.C. subsequent to the final May 2002 decision and prior to September 7, 2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 7, 2004, for the award of helpless child benefits for L.D.C. on the basis of permanent incapacity for self-support have not been met.  38 U.S.C.A. §§ 5101(a), 5110(a), 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.151(a), 3.155(a), 3.156(a)-(b), 3.400, 3.403, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The appeal for an earlier effective date for the award of helpless child benefits for L.D.C. arises from the appellant's disagreement with the effective date assigned after the award of benefits.  Where an underlying claim has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003), 69 Fed. Reg. 25180 (2004).

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements, such as effective date, are appropriately addressed under the notice provisions of 38 U.S.C.A. § 5104 and 38 U.S.C.A. § 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

VA also has a duty to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  This duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2015).  The Board finds that there is no reported relevant evidence that remains outstanding.  Further assistance is unlikely to assist the appellant in substantiating the claim of entitlement to an earlier effective date.

An award of compensation to or for a child, or to or for a Veteran or surviving spouse on behalf of a child, on the basis of the child being permanently incapable of self-support will be effective in original claims as fixed by 38 C.F.R. § 3.400(b), or 38 C.F.R. § 3.400 (c), or 38 C.F.R. § 3.401(b).  In claims for continuation of payments the award is effective as of the child's eighteenth birthday if the condition is claimed prior to or within one year after that date.  Otherwise the award is effective from the date of receipt of the claim. 38 C.F.R. § 3.403.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).

The effective date of an award based on dependency will be the latest of:  (1) the date of claim, (2) the date dependency arises, (3) the effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action, or (4) the date of commencement of the Veteran's award.  Date of claim means, in order of applicability:  (1) the date of a Veteran's marriage or the birth of his child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise, (2) the date notice is received of the dependent's existence, if evidence is received within one year of VA's request.  38 C.F.R. § 3.401(b) (2015).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  Servello v. Derwinski, 3 Vet. App. 196 (1992); Lalonde v. West, 12 Vet. App. 377 (1999).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a) (2015).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, an authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2015).

In the present case, the current effective date of the award of helpless child benefits for L.D.C. is September 7, 2004, the date that a petition to reopen a claim for benefits was received.  The evidence shows that L.D.C. was born in September 1956 and that his eighteenth birthday was in September 1974.  A claim for dependent compensation for L.D.C. on the basis of disability was originally denied in July 1975.  That decision was not appealed and became final.  An attempt to reopen the claim was made by the appellant's mother in April 2000, which was denied in May 2002.  A timely notice of disagreement was filed in June 2002 and a statement of the case was issued in May 2003.  In July 2003, the appellant submitted a request for an extension to file a substantive appeal. However, that request was not timely, and was denied by the RO in an August 2003 letter.  

Subsequent to the August 2003 letter, the appellant submitted a claim which was received by VA on September 7, 2004, to reopen the claim of entitlement to helpless child benefits for L.D.C.  In her letter, the appellant specifically acknowledged that she did not submit a timely substantive appeal in relation to the May 2002 denial.  

The evidence shows that L.D.C. became permanently incapable of self-support prior to September 7, 2004.  However, the appellant acknowledged in her September 7, 2004, claim that she did not file a timely substantive appeal with the May 2002 denial, which his in accord with the Board review of the evidence and the RO finding at the time of the extension request that it was not timely.  Also, there is no prior communication in the record subsequent to the previous final denial that could be considered an informal unadjudicated claim for VA compensation for helpless child benefits for L.D.C..  Thus, September 7, 2004 is the earliest possible effective date.  The preponderance of the evidence is against the claim for any earlier effective date and the claim must be denied.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.400, 3.403 (2015).





ORDER

Entitlement to an effective date earlier than September 7, 2004, for the award of helpless child benefits for L.D.C. on the basis of permanent incapacity for self-support, is denied.


REMAND

The Board finds that additional development is required before the appellant's remaining claims on appeal are decided.  

Pursuant to the Board's March 2013 remand, VA medical opinions were obtained in April 2014, the reports of which document the examiner's opinions that J.D.C., A.D.C., and I.D.C. were not permanently incapacitated for self-support before attaining the age of 18 years.  However, in support of the claim, the appellant submitted an April 2014 private psychiatric case study of J.D.C., A.D.C., and I.D.C.  While that case study appears to be primarily based on the appellant's own statements, the Board finds further development is necessary prior to final adjudication of the case.  Specifically, a review of the claims, followed by an in person social and industrial survey, with interview and examination of J.D.C., A.D.C., and I.D.C., should be conducted.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Ask the appellant to identify, to the extent she is able, the names, locations, and approximate dates of treatment for any health care providers who provided mental treatment or evaluations not already associated with the claims file.  After securing any needed authorizations, obtain any available records adequately identified.

2.  After all records or responses received from each contacted entity have been associated with the claims file, arrange for a review of the entire claims file by a person of appropriate expertise assigned to conduct a social and industrial survey.  The examination report should include discussion of the documented medical, educational, vocational, and social history of J.D.C., A.D.C., and I.D.C.; claimed as helpless children.  The focus of analysis should be on the condition of J.D.C., A.D.C., and I.D.C. at the time they each reached the age of 18.  After review of the complete claims file, the examiner should conduct a Social and Industrial Survey in order to interview and examine J.D.C., A.D.C., and I.D.C., in their respective environments.  The necessity of any testing is left to the examiner's discretion.  The examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that any disorder affecting J.D.C., A.D.C., or I.D.C. existed at the time each reached 18 years of age and made one or all permanently incapable of self-support at the time each reached 18 years of age.  The examiner should state, if possible, what limitations would have existed at age 18 and what limitations are currently shown.  The examiner should provide a separate opinion and supporting rationale for each claimed helpless child, citing to supporting factual and clinical data, as appropriate.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


